Citation Nr: 1706827	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  09-46 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 22, 2010; rated as 50 percent disabling from May 22, 2010 to December 2, 2013; and rated 70 percent disabling as of December 3, 2013.  

2. Entitlement to a total disability rating based upon individual unemployablity prior to April 2, 2013. 

3. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  

4. Entitlement to an initial compensable disability rating for migraines.
 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2003 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in October 2008, February 2011 and January 2016.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Atlanta, Georgia.  

In June 2015, the Board issued a decision that, in pertinent part, denied the following: entitlement to an initial disability rating in excess of 30 percent for PTSD prior to May 22, 2010, entitlement to initial disability rating in excess of 50 percent for PTSD between May 22, 2010 and December 2, 2013, and entitlement to an initial disability rating in excess of 70 percent for PTSD as of December 3, 2013.  The Board also denied entitlement to an initial compensable rating for service-connected migraines.   

The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted a joint motion for partial remand filed by representatives for both parties, vacating the portion of the Board decision that denied entitlement to increased ratings for PTSD in excess of 30 percent prior to May 22, 2010; in excess of 50 percent from May 22, 2010 to December 2, 2013; and in excess of 70 percent from December 3, 2013.  The Court also vacated the portion of the decision denying entitlement to an initial compensable rating for service-connected migraines.  

Subsequent to the June 2015 Board remand of the issue of entitlement to TDIU, the RO granted entitlement to TDIU in a January 2016 rating decision, effective April 2, 2013.  The RO stated that this was a complete grant of the benefits sought on appeal.  As a result of this grant, the Board in an April 2016 decision dismissed the issue of entitlement to a TDIU for the period that had been granted in the January 2016 RO decision.  The Board finds, however, that the issue of entitlement to TDIU prior to April 2, 2013 remains on appeal.  As was noted in the June 2015 Board decision, entitlement to TDIU was denied by the RO in a September 2011 rating decision and was not appealed.  The Veteran, though, applied for entitlement to TDIU in February 2012 and the issue was deemed appealed to the Board as part of her claims for increased ratings in the June 2015 Board decision.  Accordingly, the Board finds that entitlement to a TDIU prior to April 2, 2013 remains in controversy because the Veteran is not in receipt of the maximum benefit allowable (i.e., entitlement to a TDIU prior to April 2, 2013) for the entire period on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a compensable rating for service-connected migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood due to such symptoms as her isolative nature, frequent severe panic attacks, feelings of sadness and extreme emotions, difficulty establishing and maintaining effective relationships, difficulty in adapting to stressful circumstances, and problems concentrating.  

2. Throughout the period on appeal, the Veteran's PTSD has not caused, or more nearly approximated, total occupational and social impairment. 

3. Entitlement to TDIU was denied in a September 2011 rating decision.  The Veteran did not appeal this decision.  

4. On February 24, 2012, an application for TDIU was received by VA.   

5. The Veteran's service-connected PTSD has precluded substantially gainful employment consistent with her education and occupational experience.  

6. As of February 24, 2012, the Veteran's service-connected PTSD is a service-connected disability rated as total, and her remaining service-connected disabilities have a combined disability rating of 60 percent or more.  


CONCLUSIONS OF LAW

1. The criteria for a 70 percent evaluation, and no more, for PTSD have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The September 2011 rating decision denying TDIU is final.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

3. The criteria for entitlement to a TDIU were met from February 24, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

4. As of February 24, 2012, the criteria for special monthly compensation at the housebound rate have been met. 38 U.S.C.A. §§ 1114 (s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Letters dated in February 2010 and May 2012 satisfied the duty to notify provisions.  Further, the September 2012 Statement of the Case provided the Veteran with notice of what type of information and evidence was needed to support a claim for an increased disability rating for her service-connected PTSD. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The Veteran's service treatment records and VA medical records are associated with the claims file.  Private medical records identified by the Veteran have also been associated with the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims decided on appeal.

The Veteran was afforded multiple VA examinations related to her claim for a higher initial rating for PTSD.  The Board finds these examinations, in combination with the private evaluations provided by the Veteran, to be comprehensive and sufficient in addressing the severity of the Veteran's service-connected PTSD during the period on appeal.  In this regard, it is noted that these evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014).
 
Increased Ratings for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has been assigned the following staged ratings for her PTSD during the period on appeal: a 30 percent disability rating for the period prior to May 22, 2010; a 50 percent rating from May 22, 2010 to December 2, 2013; and a 70 percent rating as of December 3, 2013.

PTSD is rated under Diagnostic Code 9411 and evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

After a throughout review of the record, the Board has found that a uniform 70 percent rating, but not in excess of 70 percent, is warranted for the Veteran's PTSD throughout the appeal period.  

Beginning in February 2010, the Veteran received VA treatment for PTSD.  At her initial therapy appointment, it was noted that she had panic attacks three times per week and recurrent nightmares.  She attended school full time.  She had feelings of emotional detachment, flashbacks, intrusive thoughts, and irritability.  

In May 2010, the Veteran reported very poor sleep, receiving only one and a half to two hours per night.  She reported nightmares at least every other night.  She stated that her daytime anxiety was "not as intense," and that she had only had one panic attack recently. 

The Veteran underwent a VA psychiatric examination on May 22, 2010.  During the examination, the Veteran reported that she was studying nursing full time at a technical college.  She had two children with whom she got along well.  She attended church once a week and sang in the choir; however, she stated that she felt less social.  She reported anxiety, sadness, and isolative behavior.  She stated that she had panic attacks every day or every other day that sometimes caused her to miss school.  She had problems sleeping and was tired at the examination.  The examiner noted that she was still able to pay attention, and was able to complete subtraction by serial sevens with some difficulty.  

Upon examination, her mood was dysphoric and her affect was constricted.  Her thought content and processes were normal.  She did not have delusions, hallucinations, or suicidal or homicidal ideation.  Her insight and judgement were intact and her impulse control was good.  The examiner concluded that she had deficiencies regarding her family because she was nervous around people, isolative, and had panic attacks.  She had deficiencies in mood because she felt sad and extremely emotional, had panic attacks and feelings of dread, and avoided thoughts of her stressors.  

The Veteran received regular therapy for PTSD through VA.  In June 2010, she stated that coping mechanisms were helpful and that her reexperiencing, avoidance, and arousal symptoms improved "significantly", and in October 2010, she stated that she was doing well in school and was working on a bachelor's degree in human services.  She was optimistic about her future.  A reduction in frequency and severity of panic attacks through use of adaptive coping strategies was noted.  

However, a January 2011 VA treatment record noted that the Veteran had problems sleeping, and slept approximately two hours per night.  She reported feeling depressed over the last several months.  She stated that her family and church community were supportive, but she was noted to have symptoms of hypervigilance, an exaggerated startle response, intrusive recollections, nightmares, irritability, and was tearful when discussing her stressors.  

In January 2011, B. G., the Veteran's mother, competently and credibly stated that the Veteran had nightmares, night sweats, anxiety, and was "very emotional."  

The Veteran underwent a VA examination in February 2011.  She reported that she was a college student and was on the dean's list.  She was divorced, but had appropriate interactions with her friends.  She took care of her two children and stated that church was very important to her.  She had poor sleep and only had two to three hours per night.  Upon examination, she was able to pay attention but was unable to subtract by serial sevens.  The examiner found that her speech, thoughts, memory, and psychomotor activity were normal.  She did not have delusions, hallucinations, or suicidal or homicidal ideation.  Her insight and judgement were intact.  The examiner noted that the Veteran had sufficient focus and social interactive skills to be on the dean's list at a college, but that she was "...limited by anhedonia which limits forming friendships."  

She received a private examination from Dr. K. R. in August 2011 in conjunction with a claim for Social Secuirty disability benefits.  She reported nightmares and feelings of being closed in.  She was a student and was taking courses online.  She stated that she had problems concentrating and completing her assignments and that she could not follow conversations or movies that were longer than one hour.  She had feelings of worthlessness, guilt, and survivor guilt.  It was noted that she had appropriate relationships with her family and she did not have serious verbal or physical outbursts.  She attended church regularly and had a few friends with whom she talked and visited, and got along well with her two children.  She had problems falling asleep and had "frequent" nightmares.  

In November 2011, the Veteran's VA psychiatrist noted that she was depressed, had impaired concentration and focus, intrusive recollections, an exaggerated startle response, nightmares, poor sleep, and was easily irritated.  She had panic attacks three to four times per week.  He stated that the Veteran "...reports her ongoing mental health symptoms are causing severe difficulty with social function and college course completion," and that she was "...currently failing several classes."  She reported poor coping skills and a minimal ability for stress management.  He stated that her self-assessment was accurate.  

In February 2013, the SSA found the Veteran to be disabled due to anxiety disorder and hypertension.  

In September 2013, the Veteran competently and credibly stated that she had nightmares, night sweats, anxiety, nervousness, and daily depression.  She reported emotional outbursts, irritability, and mood swings.  She stated that she stayed in bed "most days."  

The Veteran underwent another VA examination in December 2013.  The examiner found that her PTSD caused occupational and social impairment with deficiencies in most areas.  The examiner found that the Veteran had intrusive memories, nightmares, flashbacks, distress to cues, avoidance, persistent exaggerated negative beliefs, self-blame, persistent negative emotional state, markedly diminished interest in activities, detachment, irritability, hypervigilance, exaggerated startle response, sleep disturbance, and difficulty concentrating.  Additionally, she had depression, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function, chronic sleep disturbance, difficulty establishing and maintaining interpersonal relationships, adapting to stress, and obsessional rituals.  

The Veteran reported mood swings, poor sleep, and not wanting to drive because she swerved the vehicle too much because she was afraid of explosive devices on the road.  She stated that she experienced road rage, manifested by yelling and swearing.  Upon examination, her mood was dysphoric but her affect was normal.  The examiner concluded that her PTSD caused impairment in ability to engage in substantially gainful employment, interact with her family, and drive a vehicle.  

In November 2015, the Veteran underwent another VA psychiatric examination.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  It was reported that the Veteran's condition was causing symptoms that included the following: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure, or irrelevant; difficulty understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; grossly inappropriate behavior; and neglect of personal appearance and hygiene.  The examiner noted thought processes that contained evidence irrational beliefs, but thought content was noted to be normal, reality based.  No delusions or hallucinations were reported.  

The examiner noted that the Veteran's condition was causing "serious symptoms" with "serious impairment in occupational and social functioning."  The examiner noted that the Veteran condition caused her to be unable to keep a job or participate in school, and that she had no social contact outside of her immediate family, and that she has frequent conflicts with her family.  It was reported that the Veteran does not have friends or acquaintances, and that she is cautious and suspicious of interactions with the civilian world.  Further, she was unable to withstand stress of attending vet treatment groups, and is only able to engage in individual therapy visits with some providers.

In October 2016, a private psychological evaluation was provided by J.M., Ph.D.  The J.M. opined after interviewing the Veteran and reviewing the claims file that the Veteran's service connected PTSD with panic disorder features has caused very severe limitations of social and occupational functioning since at least 2010, and that these limitations of social and occupational functioning have rendered the Veteran unable to secure and follow substantial gainful employment since at least 2010.  J.M. further opined that the Veteran displayed deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to her PTSD since 2010.   The psychologist noted that in December 2009 the Veteran visited the emergency room due to a "severe" anxiety attack, and that she reported waking up hallucinating about the war zone in March 2010.  She reported a particularly vivid nightmare that caused her to "lash out" at her two year old son, who was sleeping with her.  He also noted her psychiatrist's report in November 2011 that the Veteran's mental health symptoms were causing severe difficulty with social function and completion of her college courses.  At that time, the Veteran was noted to have poor coping skills, minimal ability for stress management, and was failing several classes.     

During the interview, the Veteran reported that her concentration was significantly affected by her condition. "Every time I start to read, I have to reread it six times, then go to the next sentence. At the end of the paragraph, I have to go back and start again. In my devotional, even a magazine. My mind is constantly wandering." When asked if she believed that she could work doing sedentary tasks at home, the Veteran reported that she did not feel capable of staying on task for even an hour.  

Upon review of the evidence of record and after resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran demonstrated occupational and social impairment, with deficiencies in most areas since February 2010.  The record demonstrates that Veteran has not worked since her discharge in 2008, and the May 2010 VA examiner noted that the Veteran had deficiencies in family relations and mood due to her isolative nature, her panic attacks, and feelings of sadness and extreme emotions.  The same examiner noted impairments in her ability to concentrate when completing serial seven's, which she was unable to complete at her following exam in February 2011.  

While the Veteran was reported to be successful in school for a period of time during the appeal period (Dean's list in February 2011), the Board notes that the Veteran was noted to be failing classes later the same year.  The Board finds that a brief period of success in one area does not preclude a finding that the Veteran's impairment did not more nearly approximate deficiencies in most areas since February 2010.  Accordingly, the Board finds that a 70 percent rating was more nearly approximated throughout the period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

The Board, however, finds that a rating in excess of 70 percent is not warranted throughout the appeal period.  The evidence of record does not support a finding that the Veteran's impairment due to her PTSD more nearly approximated total occupational and social impairment, and a 100 percent rating must be denied.  

While the Veteran has not worked throughout the appeal period, the Board notes that her periods of schooling during the period indicate some occupational capacity.  Further, the Veteran has demonstrated some degree of social functioning throughout the appeal period.  She has been able to maintain relationships with her mother, her husband, and her children during the appeal period.  While the evidence indicates impairments in her ability to concentrate and periods of delusions or hallucinations related to her time in Iraq, she has never shown symptoms of persistent delusions, persistent danger to herself or others, an inability to maintain minimal personal hygiene, memory loss for names of close relatives or her own name, or recurrent disorientation to time or place.  

Although recognizing the Veteran's significant impairments, neither the December 2013 VA examiner nor the November 2015 VA examiner opined that the Veteran had total occupational and social impairment, and instead specifically described her symptoms as productive of occupational and social impairment with deficiencies in most areas, which is described by the 70 percent criteria.  Additionally, the private psychologist, J.M., reported that the Veteran's condition caused "very severe" social and occupational limitations, including an inability to secure and follow substantial gainful employment; but did not report a finding of total social impairment due to her PTSD. The Board finds that the Veteran's symptoms, and resulting functional impairment, during the appeal period do not result in the required level of impairment occupational and social impairment to be more closely described by the 100 percent criteria.  Accordingly, the Board finds that to the extent that the Veteran has argued that a 100 percent rating is warranted for PTSD, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2016).  

Extraschedular Consideration for PTSD

There is no evidence of exceptional or unusual circumstances to warrant remand to refer these claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Notably, as discussed above, symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  A veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

In this case, the Veteran's PTSD symptoms are adequately described by the levels of social and occupational impairment described in the General Rating Formula for Mental Disorders.  The Veteran and her representative have not identified any symptoms of PTSD not recognized by the rating criteria, nor have alleged that the rating criteria are inadequate. This includes such allegations regarding her service-connected psychiatric disability in itself, and/or in combination with other present service-connected disability.  In summary, the Board finds that the evidence does not support that the first element of the Thun criteria have been met; accordingly, the requirements for referral for extraschedular consideration for PTSD under 38 C.F.R. § 3.321 (b)(1) have not been met.


Entitlement to TDIU prior to April 2, 2013

As noted above, Board finds that entitlement to a TDIU prior to April 2, 2013 remains in controversy because the Veteran was not granted entitlement to a TDIU for the entire period on appeal.  

The effective date of a claim for increase is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §3.400 (o)(1).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  An exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2).  Accordingly, the Board will consider when entitlement to TDIU arose, and whether it occurred within a year prior to the date of claim.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340 (a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 
38 C.F.R. § 3.340 (a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

The above grant for a 70 percent rating for PTSD provides the Veteran with a combined rating of 90 percent since February 2, 2010, and a rating of at least 40 percent due to a single disability since that time.  Therefore, the Board meets the schedular criteria for TDIU since at least that time.  The evidence indicates that the Veteran has not worked since at least 2008, but was attending college courses through 2012.  Despite the Veteran's college classes, an evaluation by psychologist J.M., Ph.D. opined that the Veteran's service connected PTSD with panic disorder features rendered the Veteran unable to secure and follow substantial gainful employment since at least February 2010.  In an October 2016 letter, the Veteran's representative argues that TDIU is warranted since February 2, 2010 on this basis.  

The Board, however, finds that the current claim for TDIU was received on February 24, 2012; therefore, entitlement to TDIU may not be granted earlier than that date, unless it is factually ascertainable that entitlement arose within a year prior to the receipt of the claim.  

While the Board previously took jurisdiction of the claim for TDIU due to the Veteran's pending increased rating claims, the Board also noted that the claim for TDIU had been denied by the RO in a September 2011 rating decision that was not appealed by the Veteran.  The September 2011 rating decision bifurcated and separately adjudicated the claim for entitlement to TDIU.  Bifurcation of a claim generally is within the Secretary's discretion. See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  The Veteran did not appeal this denial of entitlement to TDIU and it became final.  See 38 C.F.R. §20.1103 (2011).  After this denial, the Veteran submitted an application for entitlement to TDIU in February 2012 that resulted in the current claim on appeal.  

The Board does not find that it is factually ascertainable that the Veteran became entitled to TDIU within a year prior to her February 24, 2012 application for TDIU. The Board notes that evidence of record is equivocal about exactly when the Veteran was no longer able to do any substantial, gainful employment due to her service-connected disabilities.  The Veteran (throught her representative) and the statement provided by J.M., Ph.D. indicate that the Veteran was unable to obtain and maintain a substantially gainful occupation as early as February 2, 2010, which would indicate that the date entitlement arose began more than a year prior to her February 24, 2012 application for TDIU.  The evidence also indicates that she was attending school until after her application for TDIU in February 2012.  As the Board does not find that it is factually ascertainable that the Veteran's inability to perform any substantial, gainful employment due to her service-connected disabilities arose within a year prior to her application for TDIU, the Board finds that TDIU is warranted from February 24, 2012, the date of claim.  See 38 C.F.R. §§ 3.102, 3.400.  

Entitlement to SMC

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38  (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, the Board notes that as a result of this decision, a TDIU due to service-connected PTSD has been granted as for February 24, 2012. Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total." See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008). Because the Veteran has a single service-connected disability rated as total (i.e. her TDIU due solely to service-connected PTSD), and has additional service-connected disabilities (i.e. sinusitis, right foot calcaneal spur, left foot calcaneal spur, right knee strain, left knee degenerative joint disease, osteoarthritic changes of the right hip, left ankle degenerative changes, tinnitus) that are independently rated at more than 60 percent combined, the statutory criteria for SMC at the housebound rate have been met.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted.


ORDER

Throughout the appeal period, entitlement to an initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

From February 24, 2012, entitlement to a TDIU due to service-connected PTSD is granted. 

From February 24, 2012, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted.


REMAND

Unfortunately, the Board finds that the Veteran's claim for an initial compensable rating for migraines must be remanded for additional development.  The Board finds that the VA examinations regarding the frequency and severity of the Veteran's migraines are not adequate to adjudicate the issue on appeal.  

The Veteran has indicated throughout the appeal period that she warrants a compensable rating for her recurrent migraine headaches.  The evidence of record, however, is unclear how often the Veteran has prostrating attacks due to her migraine headaches. The April 2012 examiner opined that the Veteran's headaches may cause her to run the risk of missing work, but that when her headaches occur they are "non-prostrating and resolve in less than one day."  During the November 2015 evaluation, however, the Veteran is noted to report "headaches every day" and that "pain is around eyes, will get better if she lies down."  The examiner found prostrating headaches were present, but indicated that these attacks were "less frequent."  The examiner failed to provide any rationale regarding the expected frequency of a "prostrating attack."  As the Veteran has reported "daily headaches," the Board finds that a new medical opinion should be afforded which discusses the severity of the Veteran's migraines and the prevalence of "prostrating attacks."       

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination regarding the current severity of her migraine disability.  The examiner should indicate the severity and frequency of the Veteran's migraine headaches.  The examiner should indicate if they are prostrating, and if so, how frequently, including how many prostrating attacks would be expected to occur per month. The examiner should also indicate if the headaches are productive of severe economic inadaptability. 

The examiner must provide a detailed rationale for all opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


